Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Claims 1-37 remain pending in this application.  
Due to amendment of Applicant’s claimed limitations, as well as Applicant’s persuasive arguments in view of Applicant’s disclosure, rejection of Claims 1-37 under 35 USC 101 have been withdrawn, as the Examiner’s further assessment of Applicant’s claim limitations has concluded that Applicant’s provided language is directed towards improvements within the technological area of forensic duplication, providing an apparatus for performing forensic digital investigations while taking into account the relevance of the data being imaged, where relevant data is duplicated as a portion of an identified data source.  The claims as currently amended extend beyond a mental process implemented by hardware components, such as the utilization of one or more of a computing device, as the at least one technological advancement of improving the speed of a digital forensic investigation is being addressed by the claimed limitations. Objection to Claims 19 & 20 has been withdrawn as well due to the amendment of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 10-12, 14, 15, 20, 21, 24, 29 & 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (USPG Pub No. 20090136140A1; Kim hereinafter) in view of Watkins et al (USPG Pub No. 20110033128A1; Watkins hereinafter).


As for Claim 1, Kim teaches, A method for improving an efficiency of forensically imaging a data source which stores electronic data by forensically imaging only a portion of the data source, the method comprising: 

		said device identifying at least a portion of the electronic data stored on said data source, wherein said at least a portion of the electronic data includes an indication of additional relevant electronic data stored on data source (see pp. [0035]; e.g., the reference of Kim teaches of utilizing an evidence analyzer, which analyzes not only existing data and image files on a hard drive, but images restored from deleted and lost data, and performs registry analysis, e-mail analysis, web history analysis, password analysis, and related keyword search analysis.  Applicant’s “additional data” is considered by Examiner to Kim’s teaching of deleted and lost data recovered by performing the plurality of analysis on data.  As discussed within paragraphs [0055] & [0065-0066], a plurality of analyzers are utilized to analyze all of the evidence, except for the images, such as registry analysis, password analysis, etc.  Existence of “additional” data, such as deleted and lost data, is identified through the inspection/analysis of the copy of the created forensic evidence of an original copy of data that may be damaged or deformed. Further elaboration is provided at least within paragraphs [0065-0066], where analyzing evidence is discussed, such as the analysis of images restored from deleted or lost data, is performed in a simplified manner, as image files contained on one or more hard drives are classified using an image filter 
The reference of Kim does not appear to explicitly recite the limitation of, “said device parsing said at least a portion of the electronic data prior to copying said indicated additional relevant electronic data”, “prior to copying said indicated additional relevant electronic data, said device analyzing said parsed at least a portion of the electronic data to obtain said indication of said additional relevant electronic data”, “said device making a bit-for-bit copy of at least a portion of said additional relevant electronic data and storing the bit-for-bit copy to a storage device associated with said device”. 
The reference of Watkins recites the limitations of, “said device parsing said at least a portion of the electronic data prior to copying said indicated additional relevant electronic data” (see pp. [0034]; e.g., the reference of Watkins serves as an enhancement to the teachings of Kim by discussing of scanning an original disk/disk image, considered equivalent to the parsing said at least a portion of the electronic data,  to identify and exclude redundant/known data, such as data duplicative of locally stored data, where the scanning of Watkins is considered equivalent to the “said device parsing...prior to copying...” limitation claimed by Applicant.  The “scanning”/parsing of Watkins is done prior to the generation of a “skeleton image”, where a “skeleton image” has excluded redundant data content due to the scanning.  A skeleton image is used to transfer a forensically sound image across a network, and has been created as a result 
“prior to copying said indicated additional relevant electronic data, said device analyzing said parsed at least a portion of the electronic data to obtain said indication of said additional relevant electronic data” (see pp. [0033-0034], [0036-0037]; e.g., according to the cited paragraphs [0033-0034], the reference of Watkins teaches that once either side {i.e. server/client side} has ingested a new file and sees new data, such as a file that is not redundant or duplicative of a locally stored file, each corresponding database of hashes of files and clusters is updated, therefore, providing hash values to be used as “identifiers”/indicators in place of the one or more file/clusters that are encountered.  Thus, Watkins provides teachings in which analysis is provided prior to the copying of “additional relevant electronic data”, as one or more skeleton images are generated having one or more identifiers in the form of hash values, which are indicative of sequences of blocks of data found on the one or more disks/drives.  Additionally discussed within paragraph [0039], individual files have identifiers in the form of one or more of a hash value, indicative of a common sequence of blocks, where the one or more identifiers can be sent within a skeleton image to indicate a sequence of blocks of empty or patterned space within images of drives/disks, further minimizing data being transmitted over a communications network, for example); and
“said device making a bit-for-bit copy of at least a portion of said additional relevant electronic data and storing the bit-for-bit copy to a storage device associated with said device” (see pp. [0025], [0034-0035]; e.g., the reference of Watkins teaches of generating a forensically sound duplicate of a drive/disk image, where at least 
The combined references of Kim and Watkins are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the generation of a bit-for-bit copy of at least a portion of a computer medium, as taught by Watkins, with the method of Kim in order to minimize the transfer of unnecessary data when sending images of 


As for Claim 2, Kim teaches, “storing said identification of said additional data on said storage device” (see pp. [0033], [0067]; e.g., the reference of Kim teaches of storing the identification of the additional data through the generation of a report about the evidence analysis result obtained by the evidence analyzer.  Cited paragraph [0067] states that a report is created which reports all of the evidence that has been analyzed, such as restored data comprising deleted and lost data having a plurality of analysis being performed upon it for proof of crime). 


As for Claim 3, Kim teaches, “said device analyzing said parsed data to identify relevant data in said additional data and only copying said relevant data to said storage device” (see pp. [0065-0066]; e.g., the reference of Kim teaches of an evidence analyzer analyzing/parsing the evidence from the copy of the digital evidence that is verified by a verifying unit that verifies whether a copy of the original digital evidence is identical. This process if performed prior to the restoration of deleted/lost data used to further analyze the evidence discovered.  As further stated within the cited paragraph [0066], “...In addition to restoring, the evidence analysis includes all parts of analysis for proving the fact of crime, including registry analysis, e-mail analysis, web history analysis, password analysis, and related keyword search, etc. The evidence analyzer 300 uses the image files stored in the hard disk, such as pictures or photographs to analyze the evidence. The restored or existing images may be important information to find out the fact of crime or the criminal's tendency”.  Paragraph [0066] teaches that the restored images may be important information to find out the fact of crime or the criminal’s tendency). 


Claim 10 amount to an apparatus comprising instructions that, when executed by one or more processors, performs the system of Claim 1.  Accordingly, Claim 10 is rejected for substantially the same reasons as presented above for Claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Kim: see pp. [0006-0010]; e.g., method for implementation integrating hardware and software components within a network environment).


Claims 11 & 12 amount to an apparatus comprising instructions that, when executed by one or more processors, performs the system of Claims 2 & 3, respectively.  Accordingly, Claims 11 & 12 are rejected for substantially the same reasons as presented above for Claims 2 & 3, and based on the references’ disclosure of the necessary supporting hardware and software (Kim: see pp. [0006-0010]; e.g., method for implementation integrating hardware and software components within a network environment).


As for Claim 14, Kim teaches, “said connector is a wireless connector” (see pp. [0006-0010]; e.g., the reference of Kim teaches of the utilization of forensic imaging for digital devices such as mobile phones, and although the reference may not explicitly recite the limitation of a wireless connector, it would be obvious to include wireless capabilities within this networked environment being described). 


As for Claim 15, Kim teaches, “said connector is a network” (see pp. [0006-0010]; e.g., the reference of Kim teaches of the utilization of forensic imaging for digital devices such as mobile phones, and although the reference may not explicitly recite the limitation of a wireless connector, it would be obvious to include wireless capabilities within a networked environment being described) (see pp. [0006]; e.g., the reference of Brown teaches of providing a network environment). 

Claim 21 amount to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 1.  Accordingly, Claim 21 is rejected for substantially the same reasons as presented above for Claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Kim: see pp. [0006-0010]; e.g., method for implementation integrating hardware and software components within a network environment).



As for Claim 29, Kim teaches, A method for improving an efficiency of imaging a digital data source by imaging only a portion of the digital data source, the method comprising:
“a device selected from the group consisting of a duplicator, a bridge and a write blocker selectively communicating with the digital data source” (see pp. [0033]; e.g., the reference of Kim teaches of utilizing a “duplicator” device for the creation of a copy of digital evidence with the hard disk of a client such as a PC device); 
the digital data source selected from the group consisting of a computer, computer peripheral, video camera, still camera, smartphone, network, network device, hard-drive, floppy disk, CD, DVD), nonvolatile memory (Flash, USB drive, thumb drive, built-in Flash), volatile memory (RAM) (see pp. [0027]; e.g., the reference of Kim teaches of restoring damaged or deleted data of flash memory in mobile phones, for example, considered equivalent to Applicant’s data source being at least a “smartphone” and/or “nonvolatile memory...Flash”); and
digital data source, wherein said data includes an indication of additional relevant data stored on said digital data source” (see pp. [0035]; e.g., the reference of Kim teaches of utilizing an evidence analyzer, which analyzes not only existing data and image files on a hard drive, but images restored from deleted and lost data, and performs registry analysis, e-mail analysis, web history analysis, password analysis, and related keyword search analysis.  Applicant’s “additional data” is considered by Examiner to Kim’s teaching of deleted and lost data recovered by performing the plurality of analysis on data.  As discussed within paragraphs [0055] & [0065-0066], a plurality of analyzers are utilized to analyze all of the evidence, except for the images, such as registry analysis, password analysis, etc.  Existence of “additional” data, such as deleted and lost data, is identified through the inspection/analysis of the copy of the created forensic evidence of an original copy of data that may be damaged or deformed. Further elaboration is provided at least within paragraphs [0065-0066], where analyzing evidence is discussed, such as the analysis of images restored from deleted or lost data, is performed in a simplified manner, as image files contained on one or more hard drives are classified using an image filter which applies a previously provided learning model in accordance with a plurality of predetermined categories for analyzing the evidence.  This process allows for a forensic examiner to quickly analyze image files by their classification into different categories, which serves as an “indication” of one or more portions of electronic data {i.e. deleted data/ lost data}, reducing the time for analyzing evidence).
The reference of Kim does not appear to explicitly recite the limitation of, “said device parsing said data prior to copying said indicated additional relevant data”, “said relevant data”, and “said device making a bit-for-bit copy at least a portion of said additional relevant data and storing the bit-for-bit copy to a storage device associated with said device” and “said device computing a hash of said copied data”.
Watkins recites the limitations of, “said device parsing said data prior to copying said indicated additional relevant data” (see pp. [0034]; e.g., the reference of Watkins serves as an enhancement to the teachings of Kim by discussing of scanning an original disk/disk image, considered equivalent to the parsing said at least a portion of the electronic data,  to identify and exclude redundant/known data, such as data duplicative of locally stored data, where the scanning of Watkins is considered equivalent to the “said device parsing...prior to copying...” limitation claimed by Applicant.  The “scanning”/parsing of Watkins is done prior to the generation of a “skeleton image”, where a “skeleton image” has excluded redundant data content due to the scanning.  A skeleton image is used to transfer a forensically sound image across a network, and has been created as a result of processing/scanning an original disk/drive image to identify portions of data, reading on the claimed limitation); 
“said device analyzing said parsed data to locate said additional relevant data” (see pp. [0033-0034], [0036-0037]; e.g., according to the cited paragraphs [0033-0034], the reference of Watkins teaches that once either side {i.e. server/client side} has ingested a new file and sees new data, such as a file that is not redundant or duplicative of a locally stored file, each corresponding database of hashes of files and clusters is updated, therefore, providing hash values to be used as “identifiers”/indicators in place of the one or more file/clusters that are encountered.  Thus, Watkins provides teachings 
“said device making a bit-for-bit copy at least a portion of said additional relevant data and storing the bit-for-bit copy to a storage device associated with said device” (see pp. [0025], [0034-0035]; e.g., the reference of Watkins teaches of generating a forensically sound duplicate of a drive/disk image, where at least redundant data has been excluded that already exist at a server-side or central site.{i.e. by using hash values as identifiers/indicators from a database or hashes of known/redundant data replicative of a local data store.  As stated within the cited paragraph [0034], “...By including hashes of known data and location identifiers in the skeleton image, a forensically sound or analytically sound duplicate of an original image (e.g., a bit-for-bit copy of a disk/drive image 170 of FIG. 1) can be reconstructed by using pieces of other drives/other images (e.g., locally stores of data 160 of FIG. 1)”. Locally stored data can be stored on the receiving device.  According to paragraph [0036], transmission of data over a communication network, such as the transmission of a skeleton copy, can be between a remote {i.e. client} and central site. Paragraph [0041] further elaborates on 
“said device computing a hash of said copied data” (see pp. [0007]; e.g., earlier text of paragraph [0007] of Watkins teaches of transmitting a location identifier that specifies a location on the image of the computer storage medium and a hash for at least, “a redundant file, redundant file sequence, redundant disk cluster, empty space, patterned space or any combination thereof”, reading on Applicant’s claimed limitation). 
The combined references of Kim and Watkins are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the generation of a bit-for-bit copy of at least a portion of a computer medium, as taught by Watkins, with the method of Kim in order to minimize the transfer of unnecessary data when sending images of computer readable mediums from a remote client location over a communications network. (Watkin; [0004])


that stores electronic data by imaging only a portion of the data source, the method comprising: 
a device selected from the group consisting of a duplicator, a bridge and a write blocker selectively communicating with the data source (see pp. [0033]; e.g., the reference of Kim teaches of utilizing a “duplicator” device for the creation of a copy of digital evidence with the hard disk of a client such as a PC device); and
said device identifying an electronic data stored on said data source, wherein said electronic data includes an indication of additional relevant data stored on said data source (see pp. [0035]; e.g., the reference of Kim teaches of utilizing an evidence analyzer, which analyzes not only existing data and image files on a hard drive, but images restored from deleted and lost data, and performs registry analysis, e-mail analysis, web history analysis, password analysis, and related keyword search analysis.  Applicant’s “additional data” is considered by Examiner to Kim’s teaching of deleted and lost data recovered by performing the plurality of analysis on data.  As discussed within paragraphs [0055] & [0065-0066], a plurality of analyzers are utilized to analyze all of the evidence, except for the images, such as registry analysis, password analysis, etc.  Existence of “additional” data, such as deleted and lost data, is identified through the inspection/analysis of the copy of the created forensic evidence of an original copy of data that may be damaged or deformed. Further elaboration is provided at least within paragraphs [0065-0066], where analyzing evidence is discussed, such as the analysis of images restored from deleted or lost data, is performed in a simplified manner, as 
The reference of Kim does not appear to explicitly recite the limitation of, “said device parsing said electronic data prior to copying said indicated additional relevant data “, “said device analyzing said parsed electronic data to obtain said indication of said additional relevant data” and “said device making a bit-for-bit copy of at least a portion of said additional relevant data and said identification of said additional relevant data and storing the bit-for-bit copy to a storage device associated with said device”. 
The reference of Watkins recites the limitations of, 
“said device parsing said electronic data prior to copying said indicated additional relevant data” (see pp. [0034]; e.g., the reference of Watkins serves as an enhancement to the teachings of Kim by discussing of scanning an original disk/disk image, considered equivalent to the parsing said at least a portion of the electronic data,  to identify and exclude redundant/known data, such as data duplicative of locally stored data, where the scanning of Watkins is considered equivalent to the “said device parsing...prior to copying...” limitation claimed by Applicant.  The “scanning”/parsing of Watkins is done prior to the generation of a “skeleton image”, where a “skeleton image” has excluded redundant data content due to the scanning.  A skeleton image is used to 
“said device analyzing said parsed electronic data to obtain said indication of said additional relevant data” (see pp. [0033-0034], [0036-0037]; e.g., according to the cited paragraphs [0033-0034], the reference of Watkins teaches that once either side {i.e. server/client side} has ingested a new file and sees new data, such as a file that is not redundant or duplicative of a locally stored file, each corresponding database of hashes of files and clusters is updated, therefore, providing hash values to be used as “identifiers”/indicators in place of the one or more file/clusters that are encountered.  Thus, Watkins provides teachings in which analysis is provided prior to the copying of “additional relevant electronic data”, as one or more skeleton images are generated having one or more identifiers in the form of hash values, which are indicative of sequences of blocks of data found on the one or more disks/drives.  Additionally discussed within paragraph [0039], individual files have identifiers in the form of one or more of a hash value, indicative of a common sequence of blocks, where the one or more identifiers can be sent within a skeleton image to indicate a sequence of blocks of empty or patterned space within images of drives/disks, further minimizing data being transmitted over a communications network, for example; and
“said device making a bit-for-bit copy of at least a portion of said additional relevant data and said identification of said additional relevant data and storing the bit-for-bit copy to a storage device associated with said device” (see pp. [0025], [0034-By including hashes of known data and location identifiers in the skeleton image, a forensically sound or analytically sound duplicate of an original image (e.g., a bit-for-bit copy of a disk/drive image 170 of FIG. 1) can be reconstructed by using pieces of other drives/other images (e.g., locally stores of data 160 of FIG. 1)”. Locally stored data can be stored on the receiving device.  Examiner considers Watkin teachings of “redundant files”, “redundant file clusters”, and “hashes of known file sequences” are considered equivalent to Applicant’s teachings of “additional relevant electronic data” from an at least portion of device data).
The combined references of Kim and Watkins are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the generation of a bit-for-bit copy of at least a portion of a computer medium, as taught by Watkins, with the method of Kim in order to minimize the transfer of unnecessary data when sending images of computer readable mediums from a remote client location over a communications network. (Watkin; [0004])

that stores electronic data by imaging only imaging at least a portion of the data source, the method comprising: 
a device selected from the group consisting of a duplicator, a bridge and a write blocker selectively communicating with the data source (see pp. [0033]; e.g., the reference of Kim teaches of utilizing a “duplicator” device for the creation of a copy of digital evidence with the hard disk of a client such as a PC device); and
  “said device identifying an electronic data stored on said data source, wherein said electronic data includes an indication of additional irrelevant data stored on said data source” (see pp. [0035]; e.g., the reference of Kim teaches of utilizing an evidence analyzer, which analyzes not only existing data and image files on a hard drive, but images restored from deleted and lost data and performs registry analysis, e-mail analysis, web history analysis, password analysis, and related keyword search analysis.  Applicant’s “additional data” is considered by Examiner to Kim’s teaching of deleted and lost data recovered by performing the plurality of analysis on data.  As discussed within paragraphs [0055] & [0065-0066], a plurality of analyzers are utilized to analyze all of the evidence except for the images, such as registry analysis, password analysis, etc.  Existence of “additional” data, such as deleted and lost data, is identified through the inspection/analysis of the copy of the created forensic evidence of an original copy of data that may be damaged or deformed.  Examiner considers relevant/irrelevant data to be relative to the type of data being sought.  As discussed above, a plurality of analyzers are utilized to analyze all of the evidence, from which a determination on relevant/irrelevant data can be had.  Additionally, an image filtering model can be 
The reference of Kim does not appear to explicitly recite the limitation of, “said device parsing said electronic data prior to copying said indicated additional irrelevant data”, “said device analyzing said parsed electronic data to obtain said indication of additional irrelevant data”, and “said device making a bit-for-bit copy of at least a portion of said data source that does not include the irrelevant data and storing the bit-for-bit copy to a storage device associated with said device while not storing the additional irrelevant data”. 
The reference of Watkins recites the amended limitations of, “said device parsing said electronic data prior to copying said indicated additional irrelevant data” (see pp. [0034]; e.g., the reference of Watkins serves as an enhancement to the teachings of Kim by discussing of scanning an original disk/disk image to identify and exclude redundant/known data, such as data duplicative of locally stored data, where the scanning of Watkins is considered equivalent to the “said device parsing...prior to copying...” limitation claimed by Applicant.  The “scanning”/parsing of Watkins is done prior to the generation of a “skeleton image”, which excludes redundant data content due to analytics, such as excluding files not marked by an analytic flag.  According to earlier text of paragraphs [0028-0029], redundant data is excluded from one or more of a skeleton image, and replaced with a hash corresponding to the redundant data instead of the data content); and
electronic data to obtain said indication of additional irrelevant data” (see pp. [0033-0034], [0036-0037]; e.g., according to the cited paragraphs [0033-0034], the reference of Watkins teaches that once either side {i.e. server/client side} has ingested a new file and sees new data, such as a file that is not redundant or duplicative of a locally stored file, each corresponding database of hashes of files and clusters is updated, therefore, providing hash values to be used as “identifiers”/indicators in place of the one or more file/clusters that are encountered.  Thus, Watkins provides teachings in which analysis is provided prior to the copying of “additional relevant electronic data”, as one or more skeleton images are generated having one or more identifiers in the form of hash values, which are indicative of sequences of blocks of data found on the one or more disks/drives.  Additionally discussed within paragraph [0039], individual files have identifiers in the form of one or more of a hash value, indicative of a common sequence of blocks, where the one or more identifiers can be sent within a skeleton image to indicate a sequence of blocks of empty or patterned space within images of drives/disks, further minimizing data being transmitted over a communications network, for example); and 
“said device making a bit-for-bit copy of  at least a portion of said data source that does not include the irrelevant data and storing the bit-for-bit copy to a storage device associated with said device while not storing the additional irrelevant data” (see pp. [0025], [0034-0035]; e.g., the reference of Watkins teaches of generating a forensically sound duplicate of a drive/disk image, where at least redundant data has been excluded that already exist at a server-side or central site.{i.e. by using hash values as identifiers/indicators from a database or hashes of known/redundant data 
The combined references of Kim and Watkins are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the generation of a bit-for-bit copy of at least a portion of a computer medium, as taught by Watkins, with the method of Kim in order to minimize the transfer of unnecessary data when sending images of computer readable mediums from a remote client location over a communications network. (Watkin; [0004])


Claims 36 and 37 amount to an apparatus comprising instructions that, when executed by one or more processors, performs the methods of Claims 34 and 35.  Accordingly, Claims 36 and 37 are rejected for substantially the same reasons as presented above for Claims 34 and 35 and based on the references’ disclosure of the necessary supporting hardware and software (Kim: see pp. [0006-0010]; e.g., method for implementation integrating hardware and software components within a network environment).


Claims 6-9, 16-20, 22, 23 & 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (USPG Pub No. 20090136140A1; Kim hereinafter) in view of Watkins et al (USPG Pub No. 20110033128A1; Watkins hereinafter) further in view of Brown et al (USPG Pub No. 20060080517A1; Brown hereinafter).

As for Claim 6, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, and the reference of Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy.
The combined references of Kim and Watkins are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the 
Kim and Watkins do not recite, “said copying said at least a portion of said additional data is performed at a device level”.
Brown teaches, “said copying said at least a portion of said additional data is performed at a device level” (see pp. [0006]; e.g., The reference of Brown serves as an enhancement to the combined Kim and Watkins, and, as stated within the cited paragraph, a hardware protected storage area is identified and accessed on a storage device, and after identification, “...The formerly protected storage area can be scanned for a file system, and any files found can be viewed and copied from within the high level operating system”.  This process is done at a device level of the storage device).  
The combined references of Kim, Watkins and Brown are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the copying of forensic data from one medium to another, as taught by Brown, with the methods of Watkins and Kim, in order to provide the identification and access of a hardware protected storage area without altering the storage device. (Brown; [0006])


As for Claim 7, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, and the reference of Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy.
Kim and Watkins do not recite, “said copying said at least a portion of said additional data includes copying an identifier associated with said at least a portion of said additional data, said identifier being selected from at least one member of the group consisting of a sector number, a block number, a block address, a byte address, a memory address, a sequence number, a cluster number, a byte number and a device address”.
Brown teaches, “said copying said at least a portion of said additional data includes copying an identifier associated with said at least a portion of said additional data, said identifier being selected from at least one member of the group consisting of a sector number, a block number, a block address, a byte address, a memory address, a sequence number, a cluster number, a byte number and a device address” (see pp. [0027-0029], [0038];e.g., the reference of Brown teaches that file system information can be identified in the formerly protected storage area through sector reads performed on one or more hard disks in order to find and build the file system for display.  A sector number is shown at paragraph [0029]). 
The combined references of Kim, Watkins and Brown are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the 


As for Claim 8, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, and the reference of Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy.
Kim and Watkins do not recite, “said copying said at least a portion of said additional data includes copying an identifier associated with said at least a portion of said additional data, said identifier being sufficient to reconstruct an identifier selected from at least one member of the group consisting of a sector number, a block number, a block address, a byte address, a memory address, a sequence number, a cluster number, a byte number and a device address”.
Brown teaches, “said copying said at least a portion of said additional data includes copying an identifier associated with said at least a portion of said additional data, said identifier being sufficient to reconstruct an identifier selected from at least one member of the group consisting of a sector number, a block number, a block address, a byte address, a memory address, a sequence number, a cluster number, a byte number and a device address” (see pp. [0027-0029], [0038];e.g., the reference of Brown teaches that file system information can be identified in the formerly protected storage 
The combined references of Kim, Watkins and Brown are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the copying of forensic data from one medium to another, as taught by Brown, with the methods of Watkins and Kim, in order to provide the identification and access of a hardware protected storage area without altering the storage device. (Brown; [0006])


As for Claim 9, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, and the reference of Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy.
Kim and Watkins do not recite, “copying data proximal to said additional data and storing said proximal data on said storage device”.
Brown teaches, “copying data proximal to said additional data and storing said proximal data on said storage device” (see pp. [0026-0028]; e.g., the reference of Brown teaches of resetting a storage address value by using the Set MAX ADDRESS command issued from the PARemove driver once storage protection is removed from the running OS and without rebooting in order to access an entire disk and native max sectors). 


Claims 16-18 amount to an apparatus comprising instructions that, when executed by one or more processors, performs the system of Claims 6-8, respectively.  Accordingly, Claims 16-18 are rejected for substantially the same reasons as presented above for Claims 6-8, and based on the references’ disclosure of the necessary supporting hardware and software (Kim: see pp. [0006-0010]; e.g., method for implementation integrating hardware and software components within a network environment).


As for Claim 19, Kim teaches, “comprising an adapter in electrical communication with said storage device” (see pp. [0033]; e.g., the reference of Kim teaches of incorporating one or more of a plurality of components, such as an image filter, evidence analyzer, and verifier unit, which communicate with one or more storage 
Kim and Watkins do not recite the limitations of, “said adapter configured to monitor said storage device for an attempt to access the data on said storage device”, “wherein when the data is stored within said storage device said adapter returns the data” and “wherein when the data is not stored on said storage device, the adapter returns a response, said response being selected from at least one member of the group of responses consisting of an indication that an error occurred, an indication that the requested data is bad or corrupt, an indication that the request data was not collected or is missing, and predetermined dummy data”.
The reference of Brown teaches, “said adapter configured to monitor said storage device for an attempt to access the data on said storage device” (see pp. [0022-0023]; e.g., the reference of Brown teaches of utilizing a detection tool/detection agent with access to the protected area of a storage device, providing functions equivalent to those claimed to be performed by said “adapter”.  It is unclear as to what specific “data” is being accessed on the storage device, as corresponding citations within Applicant’s disclosure has not been found.  The “data” being discussed within Claims 19 & 20 appears to refer to different types of “data” being accessed, as mentioned within the Independent Claim 10 being relied upon.  As stated within cited paragraph [0035-0036], the detection tool can access the storage device, which is connected for imaging and analysis, such as a hard disk plugged into a tray of a forensics workstation, and incorporates a write blocker to protect the integrity of the data within the accessed storage device); 
adapter returns the data” (see pp. [0038]; e.g., the reference of Brown teaches of utilizing the detection agent for sending information to a detection tool over a network, and provide the information derived from the protected storage area to the detection tool for imaging and analysis); and, 
“wherein when the data is not stored on said storage device, the adapter returns a response, said response being selected from at least one member of the group of responses consisting of an indication that an error occurred, an indication that the requested data is bad or corrupt, an indication that the request data was not collected or is missing, and predetermined dummy data” (see pp. [0044]; e.g., the reference of Brown teaches of providing a response to the fulfillment of a query/request for data.  Paragraph [0050] provides an indication of “no protected area”, which can be considered equivalent in function to the indication “the request data was not collected or is missing”, reading on Applicant’s claimed limitation). 
The combined references of Kim, Watkins and Brown are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the copying of forensic data from one medium to another, as taught by Brown, with the methods of Watkins and Kim, in order to provide the identification and access of a hardware protected storage area without altering the storage device. (Brown; [0006])

adapter in electrical communication with said storage device” (see pp. [0033]; e.g., the reference of Kim teaches of incorporating one or more of a plurality of components, such as an image filter, evidence analyzer, and verifier unit, which communicate with one or more storage devices), and the reference of Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy. 
Kim and Watkins do not recite the limitations of,  “said adapter configured to monitor said storage device for an attempt to access data corresponding to data stored at a location on said data source”, “wherein when the location is stored within said storage device said adapter returns the corresponding data”, and “wherein when the location is not stored on said storage device, the adapter returns a response, said response being selected from at least one member of the group of responses consisting of an indication that an error occurred, an indication that the requested location is bad or corrupt, an indication that the request location was not collected or is missing, and predetermined dummy data”.
The reference of Brown teaches, “said adapter configured to monitor said storage device for an attempt to access data corresponding to data stored at a location on said data source” (see pp. [0022-0023]; e.g., the reference of Brown teaches of utilizing a detection tool/detection agent with access to the protected area of a storage device, providing functions equivalent to those claimed to be performed by said “adapter”.  It is unclear as to what specific “data” is being accessed on the storage device, as corresponding citations within Applicant’s disclosure has not been found.  The “data” being discussed within Claims 19 & 20 appears to refer to different types of ); 
“wherein when the location is stored within said storage device said adapter returns the corresponding data” (see pp. [0038]; e.g., the reference of Brown teaches of utilizing the detection agent for sending information to a detection tool over a network, and provide the information derived from the protected storage area to the detection tool for imaging and analysis); and, 
“wherein when the location is not stored on said storage device, the adapter returns a response, said response being selected from at least one member of the group of responses consisting of an indication that an error occurred, an indication that the requested location is bad or corrupt, an indication that the request location was not collected or is missing, and predetermined dummy data” (see pp. [0044]; e.g., the reference of Brown teaches of providing a response to the fulfillment of a query/request for data.  Paragraph [0050] provides an indication of “no protected area”, which can be considered equivalent in function to the indication of predetermined dummy data, reading on Applicant’s claimed limitation). 
The combined references of Kim, Watkins and Brown are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the 


As for Claim 22, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, and the reference of Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy.
Kim and Watkins do not recite, “said additional portions include unused portions of the data source”.
Brown teaches, “said additional portions include unused portions of the data source” (see pp. [0020-0021]; e.g., according to the reference of Brown, the “protected area” of a storage device being accessed in considered equivalent to Applicant’s “additional portions”, and includes an area generally not accessible by an everyday user of a computing system).   
The combined references of Kim, Watkins and Brown are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made have combined the copying of forensic data from one medium to another, as taught by Brown, with the methods of Watkins and Kim, in 


As for Claim 23, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, and the reference of Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy.
Kim and Watkins do not recite, “said additional portions include irrelevant data”.
Brown teaches, “said additional portions include irrelevant data” (see pp. [0024-0028] & [0034]; e.g., according to Applicant’s disclosure, at least within paragraph [0019-0020], data not being specifically sought or pertinent to configurable criteria such as parameters, fields, file path(s), metadata, etc., can be deemed as “irrelevant data”, and in following that definition provided by Applicant, the Brown reference, at least within paragraphs [0024-0028] & [0034], checks a storage device for whether the storage device supports a protected area specification, and identifies a protected and unprotected storage capacity of the storage device.  The portions go on to further teach of identifying various portions of the storage device after gaining user-mode access to the entire disk, therefore, identifying portions of a storage protected storage device as well as other information not considered relevant to the purpose of accessing the storage device). 
The combined references of Kim, Watkins and Brown are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and analyzing forensic evidence.  Therefore, it would have been obvious 

 
As for Claim 25, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, and the reference of Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy.
Kim and Watkins do not recite, “said device parsing said data and analyzing said parsed data to identify irrelevant data and only copying data that is not said irrelevant data to said storage device”.
Brown teaches, “said device parsing said data and analyzing said parsed data to identify irrelevant data and only copying data that is not said irrelevant data to said storage device” (see pp. [0027], [0033]; e.g., the reference of Brown teaches of identifying file system information that is necessary for reconstructing the file system of the formerly protected storage area of the analyzed storage device.  Additionally, paragraph [0033] states, “...a storage device can be scanned sector by sector to look for one or more file descriptive records (e.g., a file allocation table (FAT) or a master file table (MFT)) and/or other structures associated with one or more possible file systems used in the formerly protected storage area. These structures and/or file descriptive records can then be used to rebuild the file system”, thus, utilizing file descriptive records that are essential and ignoring non-essential records). 



As for Claim 26, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, and the reference of Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy.
Kim and Watkins do not recite, “said copying said additional data is performed at a device level”.
Brown teaches, “said copying said additional data is performed at a device level” (see pp. [0006]; e.g., As stated within the cited paragraph a hardware protected storage area is identified and accessed on a storage device, and after identification, “...The formerly protected storage area can be scanned for a file system, and any files found can be viewed and copied from within the high level operating system”.  This process is done at a device level of the storage device). 
The combined references of Kim, Watkins and Brown are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and analyzing forensic evidence.  Therefore, it would have been obvious 


As for Claim 27, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, and the reference of Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy.
Kim and Watkins do not recite, “said copying said additional data includes copying an identifier associated with said additional data, said identifier being selected from at least one member of the group consisting of a sector number, a block number, a block address, a byte address, a memory address, a sequence number, a cluster number, a byte number and a device address”.
Brown teaches, “said copying said additional data includes copying an identifier associated with said additional data, said identifier being selected from at least one member of the group consisting of a sector number, a block number, a block address, a byte address, a memory address, a sequence number, a cluster number, a byte number and a device address” (see pp. [0027-0029], [0038];e.g., the reference of Brown teaches that file system information can be identified in the formerly protected storage area through sector reads performed on one or more hard disks in order to find and build the file system for display.  A sector number is shown at paragraph [0029]). 



As for Claim 28, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, and the reference of Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy.
Kim and Watkins do not recite, “said copying said additional data includes copying an identifier associated with said additional data, said identifier being sufficient to reconstruct an identifier selected from at least one member of the group consisting of a sector number, a block number, a block address, a byte address, a memory address, a sequence number, a cluster number, a byte number and a device address”.
Brown teaches, “said copying said additional data includes copying an identifier associated with said additional data, said identifier being sufficient to reconstruct an identifier selected from at least one member of the group consisting of a sector number, a block number, a block address, a byte address, a memory address, a sequence number, a cluster number, a byte number and a device address” (see pp. [0027-0029], [0038];e.g., the reference of Brown teaches that file system information can be identified 
The combined references of Kim, Watkins and Brown are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and analyzing forensic evidence.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the copying of forensic data from one medium to another, as taught by Brown, with the methods of Watkins and Kim in order to provide the identification and access of a hardware protected storage area without altering the storage device. (Brown; [0006])
 





Claims 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (USPG Pub No. 20090136140A1; Kim hereinafter) in view of Watkins et al (USPG Pub No. 20110033128A1; Watkins hereinafter) further in view of Peckover et al (USPG Pub No. 20100005509A1; Peckover hereinafter).
As for Claim 30, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy, including 
“computing hash values for the content of forensic images that are copied to a plurality of storage devices” (see pp. [0007]; e.g., earlier text of paragraph [0007] of 
The combined references of Kim and Watkins are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the generation of a bit-for-bit copy of at least a portion of a computer medium, as taught by Watkins, with the method of Kim in order to minimize the transfer of unnecessary data when sending images of computer readable mediums from a remote client location over a communications network. (Watkin; [0004])
The references of Kim and Watkins do not appear to explicitly recite the limitation of, “said device… inserting known dummy values into said storage device in place of data from said data source that was not stored…”
The reference of Peckover recites, “said device… inserting known dummy values into said storage device in place of data from said data source that was not stored…” (see Fig. 4; see pp. [0139-0141], [0389-0400]; e.g., the reference of Peckover serves as an enhancement to the combined references of Kim and Watkins, and teaches of inserting dummy values in place of sensitive data that may be within mirrored data to be stored on one or more of a plurality of secondary storages, for example.  This process can be applied to additional forensics data to be stored in secure storage.  According to 
The combined references of Kim, Watkins and Peckover are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the insertion of dummy values in place of sensitive data within forensic copies, as taught by Peckover, with the methods of Watkins and Kim because there is a need for a system, method and apparatus for electronically storing data and digital content in a way that original and copies of sensitive data can be protected, monitored, controlled, paid for, or even destroyed, as determined by the content owner (Peckover; [0060]). 


As for Claim 31, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy, including “calculating a hash of said list” (see pp. [0007]; e.g., earlier text of paragraph [0007] of Watkins teaches of 
Kim and Watkins do not appear to explicitly recite the teaching of, “said device creating a list of identifiers of data that were stored…”.
Peckover teaches, “said device creating a list of identifiers of data that were stored…” (see Fig. 4; see pp. [0118], [0130-0143]; e.g., Figure 4 of Peckover illustrates a listing of fields and identifiers pertaining to the utilization of one or more of a plurality of processes on at least the sensitive data mentioned at least within the mini-portions of [0130-0143].  Secondary storage within the system of Peckover can be a secure storage associated with a remote server and, as mentioned within paragraph [0118], stores sensitive data with pointers, which are indicators/identifiers of the location of the sensitive data). 
The combined references of Kim, Watkins and Peckover are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the insertion of dummy values in place of sensitive data within forensic copies, as taught by Peckover, with the methods of Watkins and Kim because there is a need for a system, method and apparatus for electronically storing data and digital content in a way that 
 

As for Claim 32, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy, including “calculating a hash of said list” (see pp. [0007]; e.g., earlier text of paragraph [0007] of Watkins teaches of transmitting a location identifier that specifies a location on the image of the computer storage medium and a hash for at least, “a redundant file, redundant file sequence, redundant disk cluster, empty space, patterned space or any combination thereof”, reading on Applicant’s claimed limitation).  
Kim and Watkins do not appear to explicitly recite the teaching of, “said device creating a list of locations of data that were stored”.
Peckover teaches, “said device creating a list of locations of data that were stored” (see Fig. 4; see pp. [0118], [0130-0143]; e.g., Figure 4 of Peckover illustrates a listing of fields and identifiers pertaining to the utilization of one or more of a plurality of processes on at least the sensitive data mentioned at least within the mini-portions of [0130-0143].  Secondary storage within the system of Peckover can be a secure storage associated with a remote server and, as mentioned within paragraph [0118], stores sensitive data along with pointers, which are indicators/identifiers of the location of the sensitive data). 


As for Claim 33, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy, including “calculating a hash of said list” (see pp. [0007]; e.g., earlier text of paragraph [0007] of Watkins teaches of transmitting a location identifier that specifies a location on the image of the computer storage medium and a hash for at least, “a redundant file, redundant file sequence, redundant disk cluster, empty space, patterned space or any combination thereof”, reading on Applicant’s claimed limitation).  
Kim and Watkins do not appear to explicitly recite the teaching of, “said device creating a list of locations of data that were not stored”.

The combined references of Kim, Watkins and Peckover are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the insertion of dummy values in place of sensitive data within forensic copies, as taught by Peckover, with the methods of Watkins and Kim because there is a need for a system, method and apparatus for electronically storing data and digital content in a way that original and copies of sensitive data can be protected, monitored, controlled, paid for, or even destroyed, as determined by the content owner (Peckover; [0060]).  



Claims 4, 5 & 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (USPG Pub No. 20090136140A1; Kim hereinafter) in view .

As for Claim 4, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, and Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy).
The combined references of Kim and Watkins are considered analogous art for being within the same field of endeavor, which is accessing a protected area of a storage device and optimized transfer and reconstruction of an image of a computer readable medium. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the generation of a bit-for-bit copy of at least a portion of a computer medium, as taught by Watkins, with the method of Kim in order to minimize the transfer of unnecessary data when sending images of computer readable mediums from a remote client location over a communications network. (Watkin; [0004])
Kim and Watkins do not appear to explicitly recite the limitation of, “said device determines relevance based on at least one predetermined Boolean expression”
Avasarala teaches, “said device determines relevance based on at least one predetermined Boolean expression” (see Fig. 7 (a-b); see pp. [0089-0090], [0108-0109]; e.g., the reference of Avasarala serves as an enhancement to the combined references of Kim and Watkins, by providing utilizing Boolean expressions in the form of Boolean-valued feature vectors, in collaboration of other qualifying factors, in order to locate relevant files such as malicious code being detected during one or more scans, and 


As for Claim 5, the reference of Kim teaches of the analysis of forensic data on the hard disk of a client device, and Watkins teaches of generating a forensically sound image of a computer medium, such as a bit-for-bit copy).
Kim and Watkins do not appear to explicitly recite the limitation of, “said device determines relevance based on a ratio of expected relevance to a size of said additional data”.
Avasarala teaches, “said device determines relevance based on a ratio of expected relevance to a size of said additional data” (see Fig. 7 (a-b); see pp. [0057-0059]; e.g., relying on “file size” as an attribute size in order to help determine a particular feature of a set of objects determined to be malicious or benign files, descriptive of one or more features/ attribute classes, for example). 



Claim 13 amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the system of Claim 4.  Accordingly, Claim 13 is rejected for substantially the same reasons as presented above for Claim 4, and based on the references’ disclosure of the necessary supporting hardware and software (Kim: see pp. [0006-0010]; e.g., method for implementation integrating hardware and software components within a network environment).

	
Response to Arguments
Applicant's arguments and amendments, with respect to the rejection of Claims 1-37 under 35 USC 103 have been fully considered, and are persuasive in-part, as the Kim reference has been maintained as reading on Applicant’s amended limitations, and 
As stated within this communication and briefly discussed herein, Watkins provides for the scanning of an original disk/disk image to identify and exclude redundant/known data, such as data duplicative of locally stored data, where the scanning of Watkins is considered equivalent to the “said device parsing...prior to copying...” limitation claimed by Applicant.  Said “...device making a bit-for-bit copy of at least a portion of said additional relevant data...” limitation, discussed within at least paragraphs [0025], [0034-0035], teach of generating a forensically sound duplicate of a drive/disk image, where redundant data has been excluded that already exist at a server-side or central site.{i.e. by using hash values from a database or hashes of known/redundant data replicative of a local data store.  As stated within the cited paragraph [0034], “...By including hashes of known data and location identifiers in the skeleton image, a forensically sound or analytically sound duplicate of an original image (e.g., a bit-for-bit copy of a disk/drive image 170 of FIG. 1) can be reconstructed by using pieces of other drives/other images (e.g., locally stores of data 160 of FIG. 1)”.
  
	
With respect to Applicant’s argument that:
“...unlike the presently claimed technology, Kim does not disclose a novel way to forensically duplicate a data source, rather Kim discloses the standard method of imaging the data source (Kim, paras. [0009] and [0010]) then a novel way to analyze images stored on the conventionally created forensic duplicate.

Contrary to the Examiner’s unsupported assertion, Kim and Brown are not “analogous art...within the same field of endeavor...” Instead, Kim is directed to analyzing images on a previously duplicated data source and Brown is directed to providing access to a protected area of a data source that may otherwise not be accessible for duplication. In fact, the two references are not even in the same classification - Kim’s publication classification is US Cl. 382/209; 382/224 and Brown’s Publication classification is US Cl. 711/163. It is improper to combine these two references. If the Examiner considers these references to be analogous art then the Examiner needs more than an unsupported assertion of the same and Applicant respectfully holds the Examiner to his required proofs. Additionally, the Examiner’s alleged reason for combining the teachings of these two references is equally unsupported. The Examiner’s only alleged suggestion for why it would allegedly be obvious to combine the teachings of these two references as the Examiner attempts to do is the incorrect assertion that these “analogous art...within the same field of endeavor...” Again, Applicant disagrees with the Examiner’s unsupported assertion and respectfully holds the Examiner to his required proofs.
As indicated above, the technology disclosed by Kim and Brown is fundamentally different from the technology of the present application. Kim discloses making a conventional forensic duplication of a data source and then analyzing images located on the duplication and Brown discloses making a protected area on a data source available for duplication. It is clear from the above that neither Kim, nor Brown discloses creation of a forensic duplication of a data source using information contained within the data source to guide the duplication.”

	As stated within the previous communication, Examiner is not persuaded by Applicant’s contention that the combined references of Kim and Brown, as Examiner continues to argue that at least the combined Kim, Watkins and Brown references are analogous art, which provide for the accessing of a protected area of a storage device, and optimized transfer and reconstruction of an image of a computer readable medium, further reading on Applicant’s amended claim language.  As alluded to by Applicant, the primary Kim reference allows for the analysis of digital evidence, such as forensic evidence, and utilizes a “duplicator” device for the creation of a copy of digital evidence in providing further analysis, such as forensic data mining allowing a user to examine whether applications were used for a crime are installed and used.  The Brown accessing a protected area of a storage device and analyzing forensic evidence”, being pertinent rationale in combining the two references in view of Applicant’s claimed invention.  The primary Kim reference provides for the analysis of forensic evidence using one or more of a plurality of components, such as an image filter, allowing a person to analyze digital evidence in the form of a massive amount of images, for example.  As discussed within previous rejections, the Kim reference, at least within paragraph [0033], teaches of utilizing a “duplicator” device for the creation of a copy of digital evidence with the hard disk of a client such as a PC device.  Kim utilizes an evidence analyzer, as taught within paragraph [0035], which analyzes not only existing data and image files on a hard drive, and performs registry analysis, e-mail analysis, web history analysis, password analysis, and related keyword search analysis.  As also stated within the previous communication, Applicant’s “additional data” is considered by Examiner to be equivalent in function to Kim’s teaching of at least deleted and/or lost data recovered through data analysis, for example, as Applicant’s disclosure, at least within paragraph [0019], clearly discusses “additional data” as data relevant to an investigation.  As discussed within paragraphs [0055] & [0065-0066] of Kim, a plurality of analyzers are utilized to analyze evidence components excluding the images, such as registry analysis, password analysis, etc.   The aforementioned evidence 
	The reference of Brown serves as an enhancement to the teachings of the primary reference and, at least within the cited paragraph [0038], further teaches of utilizing at least a detection agent in connection with a detection tool which provides information derived from a protected storage area of one or more a storage devices to the detection tool for imaging and analysis, and reconstruction a file system of said protected storage area.  The reconstructed file system information is then sent to the detection tool, thus, the “information derived from the protected storage area” equivalent in function to “portion of said additional data” that is being copied, reading on Applicant’s claim language.  Further elaboration can be found within the cited Brown reference, at least within paragraphs [0020-0024] & [0034-0035], which teach of a system having the ability to access and analyze storage hardware information, such as that of a protected area of a storage device.  The protected storage device is an area of a storage device that is hidden from the operating system and generally not accessible by an everyday user of the computing system, which can be accessed by at least a detection tool/agent that sends information derived from the protected area to a remote detection tool for use 
	Additionally, and in response to Applicant’s argument directed towards “identifying data that indicates additional data”, Examiner contends that at least the applied reference of Kim, notably within paragraph [0035] and provided above, teaches of utilizing an “evidence analyzer”, which analyzes not only existing data and image files on a hard drive, but images restored from deleted and lost data and performs registry analysis, e-mail analysis, web history analysis, password analysis, and related keyword search analysis.  Examiner contends that Applicant’s “additional data” is equivalent in function to Kim’s teaching of deleted and lost data recovered by performing the plurality of analysis on data.  As further elaborated upon within paragraphs [0055] & [0065-0066], a plurality of analyzers are utilized to analyze all of the evidence except for the images, such as registry analysis, password analysis, etc.  Existence of “additional” data, such as deleted and lost data, is identified through the inspection/analysis of the copy of the created forensic evidence of an original copy of data that may be damaged or deformed.  The evidence analyzer analyzes evidence from one or more copies of 
In response to pages 28-30 of Applicant’s remarks concerning the prior art’s alleged failure to teach or suggest “parsing and analyzing data”, the Examiner has been persuaded, in regards to at least Independent Claims 1, 10, 21, 29 & 34-37, as the Watkins reference has been relied upon to teach at least “said device parsing...”, “said device analyzing...”, and “said device making a bit-for-bit copy...” limitations, as discussed within modified rationale of this response.  
	 

Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Williams et al (USPG Pub No. 20110040748A1) teaches technical electronic discovery action model.
**Stewart et al (USPG Pub No. 20120254203A1) teaches a system for performing parallel forensic analysis of electronic data and method thereof.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								8/16/2021